Case 3:19-cv-05711-EMC Document 43 Filed 04/20/20 Page 1of1

Proof of Service

 

 

 

 

 

 

 

 

 

Case: Court: County: Job:

3:19-cv- United States District Court for the Northern CA 4294751 (6309-02)
05711 JCS District of California

Plaintiff / Petitioner: Defendant / Respondent:

Abante Rooter and Plumbing, Inc. Total Merchant Services, LLC

Received by: For:

Inservio3 Woodrow & Peluso LLC

To be served upon:

Triumph Merchant Solutions, LLC

 

|, Melissa Peraza, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/Address: Triumph Merchant Solutions, LLC, Marisa “Doe” , 105 West F Street, 3rd Floor, San Diego, CA 92101
Manner of Service: Authorized, Feb 13, 2020, 3:24 pm PST
Documents: Subpoena to Testify at a Deposition in a Civil Action

Witness fees were offered
or demanded and paid:

Additional Comments:
1) Successful Attempt: Feb 13, 2020, 3:24 pm PST at 105 West F Street, 3rd Floor, San Diego, CA 92101 received by Triumph Merchant
Solutions, LLC, Marisa “Doe” .

Person serving:
a[___|Not a registered California process server.
b[__|califomia sheriff or marshal.
c. LX JRegistered California process server.
d[___]employee or independent contractor of a registered California process server.
e.[___lExempt from registration under Business and Professions Code section 22350(b).
f. [Registered professional photocopier.
g.[___]Exempt from registration under Business and Professions Code section 22451.
h.Name, address, telephone number, and, if applicable, county of registration and number:
Melissa Peraza
Inservio3
18013 Sky Park Circle, Suite C
Irvine CA 92614
(949) 777-5496

yp. VO J ix1420

Melissa Peraza Date
